Citation Nr: 1033178	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-21 422	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




REMAND

The Veteran had active military service from January 1949 to May 
1951.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

In May 2009, the Board granted service connection for 
posttraumatic stress disorder (PTSD) and denied a petition to 
reopen a claim of service connection for ulcerative colitis.  The 
Appeals Management Center (AMC) implemented the award of service 
connection for PTSD in July 2010.  The remaining issue on appeal, 
a claim of service connection for rheumatoid arthritis, was 
remanded to afford the Veteran due process.  In the May 2009 
decision, the Board determined that the rheumatoid arthritis 
claim was a new claim that had never been adjudicated for 
compensation purposes and it was necessary to remand the claim in 
order for the agency of original jurisdiction (AOJ) to adjudicate 
the claim on the merits in the first instance.

Although the AOJ provided the Veteran with an appropriate notice 
letter concerning the claim of service connection for rheumatoid 
arthritis and adjudicated the claim on the merits, the Board 
finds that the claim must be remanded for additional development.  
In June 2009, the Veteran submitted medical records from the 
University of Michigan in support of his claim.  He also informed 
VA that he has received treatment from Dr. Mark Lindley in Canton 
Township, Michigan.  The Veteran stated that Dr. Mark Lindley has 
been his primary physician for a great number of years and that 
Dr. Lindley's reports will provide data supportive of the claim.

VA will make reasonable efforts to obtain relevant records from 
private medical care providers.  Such reasonable efforts will 
generally consist of an initial request 


for the records and, if the records are not received, at least 
one follow-up request.  Additionally, a claimant must cooperate 
fully with VA's reasonable efforts to obtain relevant records 
from private medical care providers.  See 38 U.S.C.A. § 5103A(b) 
(West 2002); 38 C.F.R. § 3.159(c)(1) (2009).  Because records 
from Dr. Mark Lindley have not yet been requested, the claim must 
be remanded in order for the AOJ to make reasonable efforts to 
obtain those medical records.

Accordingly, the case is REMANDED for the following actions:

1.  Request treatment records from Dr. Mark 
Lindley in Canton Township, Michigan.  
Obtain a release from the Veteran as 
necessary and follow the procedures set 
forth in 38 C.F.R. § 3.159(b)(1).  Notify 
the Veteran of the results of the record 
request.  If records are not received from 
the source, follow the notification 
procedures of 38 C.F.R. § 3.159(e).

2.  After undertaking any other development 
deemed appropriate, re-adjudicate the issue 
on appeal.  If the benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

